Citation Nr: 1437370	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  11-00 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating (or evaluation) for posttraumatic stress disorder (PTSD), greater than 30 percent from February 11, 2009 to July 30, 2012, and greater than 70 percent from July 30, 2012, forward.

2.  Entitlement to a total disability rating (or evaluation) based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  On the December 2010 VA Form 9, the Veteran requested a Board hearing; however, in September 2011, the Veteran withdrew the hearing request and asked to have the case forwarded to the Board without further delay.  38 C.F.R. § 20.704 (e)(2013).  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The issue of an increased rating for PTSD is remanded to obtain relevant records from the Social Security Administration (SSA).  Although the record shows that the Veteran had previously told a treating VA medical provider, in November 2009, that he was in receipt of Social Security disability benefits due to a right wrist injury, he later reported, at the July 2012 VA PTSD examination, that he received Supplemental Security Income (SSI) disability benefits for his "arm" disability and PTSD.  No request to obtain a copy of the Veteran's SSA records has been made, and such records are potentially relevant to the appeal because the level of occupational impairment caused by PTSD is considered by the rating criteria.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as Social Security records; therefore, because the records from SSA may contain evidence pertinent to the issues on appeal, VA is obligated to obtain them.  See 38 C.F.R. § 3.159(c)(2) (2013); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991). 

The issue of entitlement to a TDIU, which has been raised in this case, must also be remanded for issuance of proper notice.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378 (2001).  Although a TDIU was denied in the October 2009 rating decision, and the Veteran did not appeal the decision, the Veteran's July 2012 statement at the VA PTSD examination that he was receiving SSI disability benefits, in part, due to PTSD again raises the question of whether the Veteran is unemployable due to service-connected disabilities.  For this reason, the Board finds that entitlement to a TDIU is part of the rating appeal; therefore, the Veteran should be provided with proper notice for a TDIU on remand.   

Accordingly, the case is REMANDED for the following actions:

1.  Request all Social Security disability benefits records from the SSA related to the Veteran's claim, including all medical records and copies of any decisions or adjudications, and associate them with the record.  Any negative responses should be properly documented in the record, to include preparing a memorandum of unavailability and following the procedures outlined in 
38 C.F.R. § 3.159(e).

2.  Provide the Veteran with proper notice explaining how to substantiate a claim for a TDIU, to include which information and evidence that he is to provide, and which information and evidence that VA will attempt to obtain on his behalf.

3.  Thereafter, the remanded issues should be readjudicated.  If any benefits sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



